Yesawich, Jr., and Levine, JJ.,
dissent and vote to affirm in the following memorandum by Yesawich, Jr., J. Yesawich, Jr., J. (dissenting). We would affirm. The record furnishes ample justification for the board’s decision. Prospective clients contact Personalized Care Nursing Services (Personalized) and, from its pool of available nurses, Personalized selects a nurse for service. If a nurse declines the position, a right which may be exercised without jeopardizing the nurse’s unemployment insurance benefits (see Matter of Furno [Panasonic Co. —Roberts], 102 AD2d 937, mot for lv to app den 63 NY2d 610), Personalized alone offers the employment opportunity to another. Personalized establishes the nurses’ hourly wage and pays the nurses weekly based on time statements which the nurses must submit to Personalized. As a condition of payment, Personalized requires client verification of those time statements. Nurses unable to complete their assignments are not at liberty to secure their own replacements. Only Personalized bills the clients and collects payment; clients are prohibited from paying the nurses directly. By contract, Personalized forbids nurses from working independently for its clients for 90 days following termination of the nurses’ affiliation with Personalized. Such active employer direction and control of client contact, of the employee’s wages, and of the billing and collection from clients is symptomatic of an employer-employee relationship. Indeed, the employer’s method of operation here is not materially different from that encountered in Matter of Concourse Ophthamology Assoc. (Roberts) (60 NY2d 734).